DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/27/2021, with respect to claims 1-9 and 17-32 have been fully considered but are moot in view new ground(s) of rejection. Further, the following Applicant's arguments have been fully considered but they are not persuasive.
(1) The Applicant argues that Chestnut does not suggest “prediction of a next activity,” but rather teaches determining whether the current step (activity) is in compliance. However, the Examiner respectfully disagrees. Determining whether the current step is in compliance has the resulting effect of predicting which next step should be presented to the user. For example, the compliance determination (Chestnut: FIG.11, step 306) determines to either present the subsequent step 308 or the prevention presentation of subsequent step 310 (Chestnut: FIG.11). Therefore, the Examiner maintains the position that the system of Baker predicts the next step of the imaging protocol utilizing the AR guidance teachings of Chestnut.

(2) The Applicant argues that the Chestnut does not teach predicting a next selected optimal imaging protocol based on a current condition and the one or more models, and that Chestnut’s evaluation of a task for compliance is not based on one or more models comprising historic data of procedure activities. 
The Examiner would like to clarify that claim 1 does not require the step of predicting a next selected optimal imaging protocol based on a current condition and the one or more models, as the claim recites either predicting a next activity or predicting a next selected optimal imaging protocol, as presently claimed.


(3) The Applicant argues in a conclusory statement that Chestnut does not teach “a visual cue that guides the user to the predicted next activity.” Based on the Examiner’s response above, the Examiner maintains the position that Chestnut in combination with Baker appropriately addresses said limitation.

(4) The Applicant argues that Chestnut and Na are not analogous art to the claimed invention. However, the Examiner respectfully disagrees. 
In response to applicant's argument that Chestnut and Na are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, both Baker and Chestnut relate to providing instructions to the user. Baker provides an imaging protocol to a user, and Chestnut provides instructions for washing hands. The Examiner has established in the previous Office Action that one of an ordinary skill in the art would look to Chestnut in applying the AR guidance teaching for effectively/intuitively guiding the user of Baker through the imaging protocol procedures.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 17-21, 24, 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (PGPUB Document No. US 2015/0081315) in view of Chestnut et al. (PGPUB Document No. US 20160307459) in view of Na et al. (PGPUB Document No. US 2017/0075421).
Regarding claim 1, Baker teaches an augmented reality system for performing a clinical procedure on a patient using medical imaging according to a plurality of imaging protocols, the system, comprising: 
An interface module configured to enable selection of an optimal imaging protocol from among the plurality of imaging protocols (“Clicking the search database button 52 pulls up another webpage (not shown) allows the physician 12 to search the protocol database 54“ (Baker: 0015-0017, 0019, 0020)); 

And an image generation module, responsive to the selected module, configured to provide a visual cue that guides the user to the activity to the user through the display (technician carrying out medical imaging according to the selected/approved protocol displayed (“visual cue”) on the screen is the equivalent to guiding said user to carry out the appropriate imaging protocol steps (Baker: 0022)).

However, Baker does not expressly teach,
(1) The display being a head-mountable augmented reality system having a display viewable by a user
(2) A prediction module trained in procedures corresponding to the plurality of imaging protocols, respectively, the prediction module configured to, during a procedure corresponding to the selected optimal imaging protocol: 
Provide guidance for the selected optimal imaging protocol, and
Predict a next activity in the procedure corresponding to the selected optimal imaging protocol or predict a next selected optimal imaging protocol based on a current condition and the one or more models; and
	(3) A memory configured to (i) store one or more models comprising historic data of procedure activities and (ii) program modules: and a processor configured to execute the program modules stored in memory

(1) (2) Chestnut teaches using an AR HMD for medical imaging having a display viewable by a user (AR glasses of Chestnut (Chestnut: 0041) utilized in aiding the user in carrying out the medical imaging according to the selected protocol). Further, Chestnut teaches the concept of providing guidance 

Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Baker such as to utilize the AR interactive training teachings of Chestnut, because this enables an intuitive method of guiding the user through the medical imaging process.

(3) Na teaches the concept of utilizing historic data for past activities in predicting the next step (utilizing machine learning based on a history of user actions to predict user Behavior (Na: 0136)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilizing the prediction teachings of Na, because this enables an added level of accuracy in predicting user actions. 

The combined teachings now teaches a memory (memory 67, Chestnut: 0040) configured to (i) store one or more models comprising historic data of procedure activities (historic data of past user actions as taught by Na) and (ii) program modules (training/guidance modules of Chestnut for carrying out the imaging protocols of Baker): and a processor (processors 28a, Chestnut: 0040) configured to execute the program modules stored in memory (Chestnut: 0042).
A prediction module trained in procedures corresponding to the plurality of imaging protocols (training/guidance modules of Chestnut reinforced by the machine learning of Na), respectively, the 
Provide guidance for the selected optimal imaging protocol, and (guidance such as FIG.5-9 of Chestnut utilized for the imaging protocol of Baker)
Predict a next activity in the procedure (presenting subsequent steps (Chestnut: FIG.11, step 308, 0054)) corresponding to the selected optimal imaging protocol or to a next selected optimal imaging protocol based on a current condition (determining compliance with the current step (Chestnut: FIG.11, step 306, 0054) based on the comparison of captured camera data of the user in performing a step (Chestnut: FIG.11, step 304, 0054)).

Regarding claim 2, the combined teachings as applied above teaches the system as recited in claim 1, wherein the current condition includes a sequence of user actions to trigger a beginning of a session (performing step 1 and then incorrectly performing step 2 of FIG.8 of Chestnut triggers the alert 90 (Chestnut: 0083-0084, FIG.8)).

Regarding claim 3, the combined teachings as applied above teaches the system as recited in claim 2, wherein the user actions include at least one of eye movement, head movement, gestures, equipment use and eye focus (arm movement or gesture (Chestnut: 0081, 0082)).

Regarding claim 5, the combined teachings as applied above teaches the system as recited in claim 1, further comprising one or more feedback devices configured to provide non-visual cues or directions (“The feedback media 76 includes any suitable animation, photo, video, and audio that are tagged for presentation in response to any suitable non-compliance detection, or specific types of deviations with compliance” (Chestnut: 0050)).


Regarding claim 6, the combined teachings as applied above teaches the system as recited in claim 1, wherein by the prediction module is further configured to determine a model of the one or more models that fits current activities and apply the determined model to predict the next activity in the procedure corresponding to the selected optimal imaging protocol (Chestnut compares the user gesture/action (“current activities”) to determine which guidance (steps 314-318-322 vs steps 316-320-324 of Chestnut) is to be presented to the user (Chestnut: FIG.11, step 304, 306, 0054, 0055), wherein each guidance type corresponds to respective models as claimed).

Regarding claim 7, the combined teachings as applied above teaches the system as recited in claim 1, wherein the image generation module is further configure to (the respective imaging protocols associated with appropriate specifications (Baker: 0023) that are required to be stored by the system of Baker) to guide the user through a sequence of activities in the procedure corresponding to the selected optimal imaging protocol (Chestnut compares the user gesture/action (“current activities”) to determine which guidance (steps 314-318-322 vs steps 316-320-324 of Chestnut) is to be presented to the user (Chestnut: FIG.11, step 304, 306, 0054, 0055)).

Regarding claim 8, the combined teachings as applied above teaches the system as recited in claim 1, further comprising a camera on the head-mountable augmented reality platform (“The head wearable device 20 includes a camera 32” (Chestnut: 0039, FIG.3)) configured to provide visual information regarding activities from a user's perspective for guiding the user through a sequence of activities in the procedure corresponding to the selected optimal imaging protocol (visual information 

Regarding claim 9, the combined teachings as applied above teaches the system as recited in claim 1, wherein the current condition comprises at least one of a sequence of user actions, eye movement, head movement, gestures (performing step 1 and then incorrectly performing step 2 of FIG.8 of Chestnut triggers the alert 90 (Chestnut: 0083-0084, FIG.8)), eye focus, radiation does information, navigational information for at least one of the head-mountable augmented reality platform, and an instrument employed in the procedure.

Regarding claim 17, Baker teaches a method for predicting a next step in an augmented reality system for performing a clinical procedure on a patient using medical imaging according to a plurality of imaging protocols, the method, comprising: 
Selecting an optimal imaging protocol from among the plurality of imaging protocols (“Clicking the search database button 52 pulls up another webpage (not shown) allows the physician 12 to search the protocol database 54“ (Baker: 0015-0017, 0019, 0020)); 
And generating visual cues on a display to indicate the activity to the user (technician carrying out medical imaging according to the selected/approved protocol displayed (“visual cue”) on the screen (Baker: 0022)).

However, Baker does not expressly teach
(1) The display being a head-mountable augmented reality system
(2) Gathering data representing a current condition in the selected optimal imaging using a head-mountable augmented reality platform; 

And generating visual cues on a display in the head-mountable augmented reality platform to guide the user to the predicted next activity
(3) Prediction further based on stored historic data for past activities

(1) (2) Chestnut teaches using an AR HMD for medical imaging (AR glasses (Chestnut: 0041)). Gathering data representing a current condition (determining compliance with the current step (Chestnut: FIG.11, step 306, 0054) based on the comparison of captured camera data of the user in performing a step (Chestnut: FIG.11, step 304, 0054), wherein the captured camera data corresponds to the “gathered data”) in the selected optimal imaging procedure using head-mountable augmented reality platform (applying the HMD of Chestnut for imaging protocol selection step of Baker (Baker: 0015-0017, 0019, 0020)); 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Baker such as to utilize the AR interactive training teachings of Chestnut, because this enables an intuitive method of guiding the user through the medical imaging process.

(3) Na teaches the concept of utilizing historic data for past activities in predicting the next step (utilizing machine learning based on a history of user actions to predict user Behavior (Na: 0136)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilizing the prediction teachings of Na, because this enables an added level of accuracy in predicting user actions.

During a procedure corresponding to the selected optimal imaging protocol (during imaging protocol of Baker utilizing the training/guidance such as those shown in FIG.5-9 of Chestnut), predicting 
And generating visual cues on a display in the head-mountable augmented reality platform to guide the user to the predicted next activity (visual cues such as those provided in FIG.5-9 of Chestnut in guiding the user through the imaging protocol of baker).

Claims 18-21 are similar in scope to claims 9, 6, 8 and 5 respectively.

Claim(s) 26-32 is/are a corresponding computer-readable medium claim(s) of claim(s) 17-23. The limitations of claim(s) 26-32 are substantially similar to the limitations of claim(s) 17-23.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 26-32


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chestnut, and further in view of Langan et al. (PGPUB Document No. US 2014/0037049).
Regarding claim 4, the combined teachings as applied above does not expressly teach but Langan teaches the system as recited in claim 1, wherein the current condition includes dose information from an imaging modality (Langan teaches an imaging protocol comprising of dosage information (Langan: 0052), wherein applying the teachings of Langan to the combined teachings above would result in the guidance teachings of Chestnut seeking for proper dosage administration).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the imaging protocol further comprise of dosage .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chestnut, and further in view of Asma et al. (PGPUB Document No. US 2013/0105699) in view of Rousso et al. (PGPUB Document No. US 2008/0128626).
Regarding claim 23, the combined teachings as applied above does not expressly teach but Asma teaches the system as recited in claim 1, wherein the selected optimal imaging protocol improves image quality (Asma: 0047). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the imaging protocol further includes the protocol of Asma, because this effectively improves image quality.
However, the combined teachings as applied above does not expressly teach but Rousso the optimal imaging protocol reduces radiation dose to the patient (modifying an imaging protocol using a radiopharmaceutical so that a total dose required will be reduced to below a predetermined radiation level (Rousso: claim 19)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the imaging protocol further includes the protocol of Rousso, because this effectively lowers radiation level.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chestnut in view of Na, and further in view of Foresti (PGPUB Document No. US 2018/0173417).
Regarding claim 22, the combined teachings as applied above teaches the method as recited in claim 17, further comprising: guiding the user through a sequence of activities in the procedure corresponding to the selected optimal imaging protocol with the head-mountable augmented reality platform using the stored activities (performing step 1 and then incorrectly performing step 2 of FIG.8 of Chestnut triggers the alert 90 (Chestnut: 0083-0084, FIG.8)).
storing activities from a user's perspective obtained using a camera (Foresti teaches eye gesture tracking such as that of Na utilizing a camera (Foresti: 0025)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to track user gesture utilizing a camera as taught by Foresti, because this enables an improved method in tracking user eye gesture. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chestnut in view of Na, and further in view of Rousso.
Regarding claim 25, the combined teachings as applied above does not expressly teach but Rousso teaches. The method as recited in claim 17, further comprising: identifying an opportunity to reduce dose to the patient (modifying an imaging protocol using a radiopharmaceutical so that a total dose required will be reduced to below a predetermined radiation level (Rousso: claim 19)) by selecting a different imaging protocol from among the plurality of imaging protocols (applying the teachings of Rousso results in additional imaging protocol that the user of Baker can select).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the imaging protocol further includes the protocol of Rousso, because this effectively lowers radiation level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616